Exhibit 10.11

PROASSURANCE CORPORATION

DIRECTOR DEFERRED STOCK COMPENSATION PLAN

AMENDED AND RESTATED

December 7, 2011

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED

PROASSURANCE CORPORATION

DIRECTOR DEFERRED STOCK COMPENSATION PLAN

The Board of Directors of ProAssurance Corporation (the “Company”), effective
December 7, 2011, amends and restates the ProAssurance Corporation Director
Deferred Stock Compensation Plan (the “Plan”).

ARTICLE I

ELIGIBILITY

The Board of Directors of ProAssurance Corporation (the “Company”) may from time
to time authorize to participate in the Director Deferred Stock Compensation
Plan (the “Plan”) any person (“Eligible Persons”) who is elected and is
currently serving as a non-employee member of the Board of Directors of the
Company.

ARTICLE II

STOCK COMPENSATION SUBJECT TO PLAN

The Board of Directors of the Company on the recommendation of the Compensation
Committee may determine that a portion, or all, of the compensation of Eligible
Persons be paid in the form of shares of the Company’s Common Stock (the
“Stock”). Unless otherwise determined by the Board of Directors, the Stock will
be granted each year on the date of the Company’s Annual Meeting of
Shareholders. Compensation payable in Stock shall be payable only from the
shares of Stock reserved for issuance pursuant to the ProAssurance Corporation
2008 Equity Incentive Plan (including predecessor and successor plans) which has
been approved by the stockholders of the Company and the shares thereunder
approved for listing on the New York Stock Exchange (the “Incentive Plan”);
provided that the granting of the award under the Incentive Plan shall be
subject to the condition that the Company have sufficient net assets to apply to
its capital and surplus in payment for the Stock an amount equal to the value of
the Stock credited to the Account of the Eligible Person.

ARTICLE III

ELECTION AS TO FORM AND TIME OF PAYMENT

 

A. Current or Deferred Payment Election. Each Eligible Person may elect to
receive his or her Stock as either:

 

  (1) A current payment in accordance with Article IV below (“Current
Compensation”); or

 

  (2) A deferred payment in accordance with Article V below (“Deferred
Compensation”).

 

B.

Procedure for Making Elections. Subject to the provisions of Section III.C.
below, each Eligible Person may make a written election as to the form and time
of payment of his or her Stock under Section III.A above for each year that he
or she is an Eligible Person. The election must be made before December 31 of
the calendar year immediately preceding the calendar year to which the election

 

1



--------------------------------------------------------------------------------

  applies. In the case of a person who first becomes an Eligible Person during a
calendar year, his or her election must be made within thirty (30) days
following the date upon which he or she becomes an Eligible Person. Elections
will be made on forms prescribed by the Company and may be obtained from the
office of the Secretary of the Company (“Election Forms”). Election Forms must
be fully completed, executed and returned to the office of the Secretary on or
before the applicable deadline in order to be effective. If an Election Form is
not so returned by the applicable deadline, the Eligible Person will be deemed
to have elected to continue his prior year’s election, or if there is no prior
year election, such Eligible Person will be deemed to have elected to receive
Current Compensation in accordance with Section III.A.(a) above.

 

C. Revocation of Elections. No Eligible Person shall have the right to
retroactively revoke any prior election under this Article III. An Eligible
Person may prospectively revoke his or her election and make a new election for
the next calendar year if such Eligible Person executes and delivers a new
Election Form to the Secretary of the Company not later than December 31 of the
current calendar year.

ARTICLE IV

CURRENT COMPENSATION

If the Eligible Person elects to receive Current Compensation, a stock
certificate (or equivalent electronic transfer to an account with a registered
broker dealer) for the appropriate number of shares of Stock will be issued to
the Eligible Person within thirty (30) days after the annual meeting of the
stockholders for the year to which such Current Compensation relates.

ARTICLE V

DEFERRED COMPENSATION

 

A. Deferred Compensation Accounts. The Company will establish a Deferred
Compensation Account (“Deferred Compensation Account”) for each Eligible Person
who elects to receive Deferred Compensation. The Deferred Compensation Account
will evidence the amount of Stock that the Eligible Person would receive at any
time if he or she ceased to be an Eligible Person. The amount of Stock payable
to an Eligible Person will be credited to his or her Deferred Compensation
Account within thirty (30) days following the annual meeting of the shareholders
of the Company.

 

B.

Time of Payment. Any Eligible Person who elects to receive Deferred Compensation
under this Plan shall be paid the balance in his or her Deferred Compensation
Account (herein defined) 30 days after such person ceases to be a member of the
Board of Directors of the Company. In the case of any Eligible Person who dies,
payment of the balance in his or her Account shall be made to the beneficiary
designated by the Eligible Person in his or her most recent annual Election Form
30 days after the Eligible Person’s date of death. Notwithstanding

 

2



--------------------------------------------------------------------------------

  the foregoing, if the Eligible Person is a “specified person” within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code (the “Code”),
payment will be made 30 days after the date which is 6 months after the date
that the Eligible Person ceases to be a member of the Board of Directors of the
Company (or, if earlier than the end of the 6 month period, 30 days after the
Eligible Person’s date of death).

 

C. Change of Control. Notwithstanding the provisions of Section V.B above, any
Eligible Person who elects to receive Deferred Compensation under this Plan
shall be paid the balance in his or her Deferred Compensation Account (herein
defined) 30 days after a Change of Control. For purposes hereof, the term
“Change of Control” shall mean the occurrence of any one of the following events
during the term of this Agreement.

 

  (1) an acquisition of the voting securities of the Company by any person, or
more than one person acting as a group (as defined in the regulations under
Section 409A of the Code)(“Person”), immediately after which such Person has
Beneficial Ownership of more than 50.1% of the combined voting power of the
Company’s then outstanding voting securities;

 

  (2) a merger, consolidation or reorganization involving the Company in which
an entity other than the Company is the surviving entity or in which the Company
is the surviving entity and the stockholders of the Company immediately
preceding such transaction will own less than 50.1% of the outstanding voting
securities of the surviving entity; or

 

  (3) the sale or other disposition of substantially all of the assets of the
Company (as defined in the regulations under Section 409A of the Code) and the
Company ceases to function on a going forward basis as an insurance holding
company system that provides medical professional liability insurance.

 

D. Source of Payment. The Stock payable or distributable hereunder will not be
funded currently nor will segregated shares of Stock be maintained to pay such
Deferred Compensation. Until the time of payment of the Deferred Compensation,
the Eligible Person shall have no rights of ownership with respect to the Stock
credited to the Account and such Stock shall not be considered to be issued and
outstanding until issued and delivered to the Eligible Person at the time
provided in Section V.B. above; provided, however, that notwithstanding anything
herein to the contrary, there shall be credited to the Account as a liability of
the Company to the Eligible Person: (i) an amount equal to all dividends that
would otherwise be payable with respect to the Stock credited to the Account;
and (ii) an amount equal to the sum of all proceeds that would otherwise be
payable with respect to the Stock credited to the Account as a result of a
merger, consolidation, recapitalization, liquidation or other reorganization of
the Company; and provided further that the Stock credited to the Account shall
be subject to adjustment in the case of changes in the capitalization of the
Company or change of control of the Company in accordance with the Incentive
Plan.

 

3



--------------------------------------------------------------------------------

  (1) Liability of the Company. The obligation to pay the Deferred Compensation
shall be considered a liability of the Company to make benefit payments in the
future to the Eligible Person subject to the claims of its general unsecured
creditors and shall be payable to the Eligible Person in consideration for the
cancellation of such liability (and not for past services). In the event that
the Company is involved in bankruptcy proceedings at any time prior to the
payment of the Deferred Compensation, the liability of the Company to pay the
Deferred Compensation shall be subject to adjustment and discharge on the same
basis as liabilities to the other general unsecured creditors of the Company. It
is the intention of the Company that the Plan be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended.

 

  (2) Spendthrift Provision. An Eligible Person’s rights to payments under the
Plan are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Eligible Person or the Eligible Person’s beneficiary.

ARTICLE VI

STOCK CERTIFICATES

Stock certificates issued and delivered to Eligible Persons shall bear such
restrictive legends as the Company shall deem necessary or advisable pursuant to
applicable federal and state securities laws.

ARTICLE VII

TERMINATION AND AMENDMENT OF PLAN

 

A. The Board of Directors of the Company may at any time terminate the Plan, and
may at any time and from time to time and in any respect amend the Plan.

 

B. No termination, amendment or modification of the Plan shall affect adversely
the rights of an Eligible Person with respect to his or her Deferred
Compensation Account nor shall any Eligible Person be entitled to accelerate the
terms and conditions for the payment of Deferred Compensation by reason of the
termination, amendment or modification of the Plan.

 

C. This Plan shall terminate upon termination of the Incentive Plan or upon the
issuance of awards with respect to all shares of Stock reserved for issuance
under the Incentive Plan.

 

4



--------------------------------------------------------------------------------

ARTICLE VIII

RELATIONSHIP TO OTHER COMPENSATION PLANS

The adoption of the Plan shall not affect any other stock option, incentive, or
other compensation plans in effect for the Company or any of its subsidiaries;
nor shall the adoption of the Plan preclude the Company or any of its
subsidiaries from establishing any other form of incentive or other compensation
plan for employees, officers, or directors of the Company or any of its
subsidiaries.

ARTICLE IX

MISCELLANEOUS

 

A. Plan Binding on Successors. The Plan shall be binding upon the successors and
assigns of the Company.

 

B. Singular, Plural; Gender. Whenever used herein, nouns in the singular shall
include the plural, and the masculine pronoun shall include the feminine gender.

 

C. Headings, etc. Headings of Articles and Sections hereof are inserted for
convenience and reference; they do not constitute part of the Plan.

 

D. Interpretation. Subject to the express provisions of the Plan, the Board of
Directors of the Company shall have complete authority to interpret the Plan, to
prescribe, amend, and rescind rules and regulations relating to it, and to make
all determinations necessary or advisable for the administration of the Plan. No
member of the Board of Directors of the Company shall be liable to any person
for any act or determination made in good faith with respect to the Plan or any
Compensation payable hereunder.

 

E. Taxes. If the Company is required to collect withholding taxes upon the
issuance of Stock to any Eligible Person, the Company may not deliver the shares
to the Eligible Person until the Eligible Person has delivered to the Company
the required amount for the withholding taxes.

 

F. Valuation. For purposes hereof, the Fair Market Value of a share of Stock
shall mean (i) if the Stock is actively traded on any national securities
exchange or reported on NASDAQ/NMS on a basis which reports closing prices, the
closing sales price of the Stock on the day the value is to be determined or, if
such exchange was not open for trading on such date, the next preceding day on
which it was open; (ii) if the Stock is not traded on any national securities
exchange, the average of the closing high bid and low asked prices of the Stock
on the over-the-counter market on the day such value is to be determined, or in
the absence of closing bids on such day, the closing bid on the next preceding
day on which there were bids; or (iii) if the Stock also is not traded on the
over-the-counter market, the Fair Market Value as determined in good faith by
the Compensation Committee based on such relevant facts as may be available to
the Committee, which may include opinions of independent experts, the price at
which recent sales

 

5



--------------------------------------------------------------------------------

G. Applicable Law. This Plan shall be administered, construed and enforced in
accordance with the laws of the State of Delaware.

 

H. 409A Compliance. Notwithstanding anything herein to the contrary, this
Agreement shall be interpreted as necessary to comply with the requirements of
Section 409A of the Code.

 

6